Citation Nr: 0012498	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches on a 
secondary basis.

2.  Entitlement to an increased evaluation for grand mal 
epilepsy, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for chronic brain 
syndrome, currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to November 
1961.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issues of increased ratings for grand mal epilepsy and 
chronic brain syndrome, as well as for TDIU benefits are the 
subject of a remand and will be addressed in that portion of 
this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for 
headaches is not plausible.


CONCLUSION OF LAW

The claim for service connection for headaches on a secondary 
basis is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no persistent 
complaints of headaches, or any treatment or diagnosis 
regarding any headaches.

Private treatment records, dating from 1987 to 1998, as well 
as VA treatment and examination reports, dating from 1993 to 
1999, show no complaints of headaches prior to April 1993.  
During an April 1993 VA neurology examination, the examiner 
noted that the veteran had recent headaches of unknown 
etiology and opined that it was unlikely that these symptoms 
were related to the veteran's seizure disorder.  

The records of T. Coale, M.D., the veteran's private 
physician, first show his complaints of headaches in February 
1997 and that they were probably post-concussion syndrome.  
Dr. Coale further noted, in his history, that the headaches 
began after an inservice injury and were service connected.  

In an April 1997 VA Medical Advisory Opinion, the veteran's 
claims file was reviewed, including Dr. Coale's records.  
Based on this review, the physician advisor opined that the 
veteran's headaches were not due to his service-connected 
disabilities.

At the time of his July 1997 VA neurology evaluation, the 
veteran gave a history of headaches since his 20's that had 
gotten progressively worse, particularly after his four 
vessel coronary artery bypass graft in 1991.  In an addendum 
to the consultation, a neurologist noted that while headaches 
can occur in the post-ictal phase in epilepsy, the veteran 
had not had any epileptic events during the period of the 
consultation and still complained of headaches.  The 
neurologist opined that the headaches appeared to by 
migraines and that they were not due to chronic brain 
syndrome.  

During his March 1999 personal hearing, the veteran testified 
that he had not been told by anyone that his headaches were 
related to his seizures or chronic brain syndrome.  

Analysis

Before the Board may address the merits of the appellant's 
claim for service connection for headaches on a secondary 
basis, it must first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).  Secondary service connection claims 
must also be well-grounded. 38 U.S.C.A. § 5107(a); Wallin v. 
West, 11 Vet. App. 509, 512 (1998);  Locher v. Brown, 9 Vet. 
App. 535, 538 (1996); Jones v. Brown, 7 Vet. App. 134, 136-38 
(1994).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  For a secondary service connection claim to be 
well-grounded, there must be medical evidence to connect the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).

The veteran has been shown to have experienced headaches in 
the recent past.  Thus, the first element of a well-grounded 
claim has been satisfied.  However, although treatment 
records show complaints and treatment for persistent 
headaches, the veteran has not submitted any competent 
medical opinion linking his headaches with his service, any 
event therein or any service-connected disability.  In this 
respect, the Board notes that Dr. Coale's records relating 
the veteran's current headaches to an inservice injury many 
years previously is based entirely on history furnished by 
the veteran.  Evidence which is simply information recorded 
by a medical examiner unenhanced by any additional medical 
comment by that examiner does not constitute "competent 
medical evidence" and cannot enjoy the presumption of 
truthfulness.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover the April 1993 VA neurology examination, April 1997 
VA Advisory opinion and July 1997 VA neurology consultation 
report reach conclusions contrary to the veteran's 
assertions, and do not support his contentions.

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for headaches on a secondary basis.


ORDER

Service connection for headaches on a secondary basis is 
denied.


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

During his March 1999 personal hearing, the veteran testified 
that he was awarded Social Security disability benefits four 
years previously due to his heart disability and seizure 
impairment.  The Social Security Administration's (SSA) 
decision and the medical records relied upon in reaching that 
decision are pertinent to the veteran's claims for increased 
and total ratings.  The Court has interpreted the duty to 
assist to include requesting information and records from SSA 
which were relied upon in any disability determination.  See 
Tetro v. West, 13 Vet. App. 404 (2000); Hayes v. Brown, 9 
Vet. App. 67, 73-74 (1996); Block v. Brown, 7 Vet. App. 343, 
347 (1994); Waddell v. Brown, 5 Vet. App. 454, 457 (1994); 
Gregory v. Brown, 5 Vet. App. 108, 113 (1993);  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370, 372 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (199 1).  Moreover, the 
veteran has indicated that he has ongoing treatment for his 
service-connected disabilities at VA facilities.

In light of the foregoing circumstances, and to ensure that 
the VA has met its duty to assist the veteran in developing 
the facts pertinent to his claims, the case is REMANDED to 
the RO for the following development:

1.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment of all health care providers 
who have treated the veteran for 
epilepsy, or for chronic brain syndrome.  
Thereafter, the RO is to obtain all 
treatment records for the veteran from 
the various sources listed by the veteran 
as well as VA Medical Center in Oklahoma 
City, Oklahoma, and from VA Outpatient 
Clinic in Tulsa, Oklahoma, dated from 
March 1999 to the present.  Any records 
received should be associated with the 
claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claims for 
increased evaluation for grand mal 
seizures, organic brain syndrome and TDIU 
benefits.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



